Gilbert, J.
Farmers Bank of Bowman, at the March term, 1918, of Elbert superior court, obtained a judgment against Rice et al., for $2441.25 and interest. To the March term, 1919, Rico filed a petition alleging that the judgment was taken inadvertently for $722 more than it should have been, according to “the findings of the jury, the facts admitted in the pleadings, and the facts proven and agreed to,” and prayed that the judgment be amended accordingly. Attached to the petition as an exhibit was a paper alleged to contain certain calculations made by the attorneys after the verdict was returned, for tho purpose of ascertaining tho amount of recovery to be named in the judgment. The verdict returned by the jury consisted of answers to specific questions propounded, ■ and the only amount of money mentioned therein was $1909.22 as the amount of overdraft due to Farmers Back. Tho bank claimed several items of indebtedness besides the overdraft, which were denied. The petition for amendment of the judgment alleges “that it was agreed in open court by counsel for all parties hereto that the calculation should be made upon answers of the jury to the questions submitted to them, and upon the facts admitted by the pleadings and the facts proven and accepted by counsel as true, without submission to the jury as to how much was due the said Farmers Bank by the said Cordell & Rice, and judgment entered accordingly.” No evidence had upon the trial is contained in the record, nor does the record of the trial show what facts were admitted by the parties. The motion to amend the judgment was denied. Held:
1. The judgment must be amended by an inspection of the record, including the verdict and the pleadings; parol proof cannot afford a ground of amendment. Dixon v. Mason, 68 Ga. 478. Accordingly the paper attached to the petition to amend the judgment, purporting to contain calculations made by tho attorneys, and not a part of the record, cannot he considered.
2. The pleadings and the verdict furnish no explanation of the judgment rendered,. the same having been made from the verdict and agreements of the parties, the latter not being shown in the record of the trial. The court did not err in denying the motion.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.